
	
		II
		110th CONGRESS
		2d Session
		S. 3473
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To resolve water rights claims of the White Mountain
		  Apache Tribe in the State of Arizona, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the White Mountain Apache Tribe Water
			 Rights Quantification Act of 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)proceedings to
			 determine the nature and extent of the water rights of the White Mountain
			 Apache Tribe, members of the Tribe, the United States, and other claimants are
			 pending in—
					(A)the consolidated
			 civil action in the Superior Court of the State of Arizona for the County of
			 Maricopa styled In re the General Adjudication of All Rights To Use Water In
			 The Gila River System and Source, W–1 (Salt), W–2 (Verde), W–3 (Upper Gila),
			 W–4 (San Pedro); and
					(B)the civil action
			 pending in the Superior Court of the State of Arizona for the County of Apache
			 styled In re the General Adjudication of All Rights to Use Water in the Little
			 Colorado River System and Source and numbered CIV–6417;
					(2)a final
			 resolution of those proceedings might—
					(A)take many
			 years;
					(B)entail great
			 expense;
					(C)prolong
			 uncertainty concerning the availability of water supplies; and
					(D)seriously impair
			 the long-term economic well-being of all parties to the proceedings;
					(3)the Tribe,
			 non-Indian communities located near the reservation of the Tribe, and other
			 Arizona water users have agreed—
					(A)to permanently
			 quantify the water rights of the Tribe, members of the Tribe, and the United
			 States in its capacity as trustee for the Tribe and members in accordance with
			 the Agreement; and
					(B)to seek funding,
			 in accordance with applicable law, for the implementation of the
			 Agreement;
					(4)it is the policy
			 of the United States to quantify, to the maximum extent practicable, water
			 rights claims of Indian tribes without lengthy and costly litigation;
				(5)as of the date of
			 enactment of this Act, the tribal water rights are unquantified vested property
			 rights held in trust by the United States for the benefit of the Tribe;
			 and
				(6)in keeping with
			 the trust responsibility of the United States to Indian tribes, and to promote
			 tribal sovereignty and economic self-sufficiency, it is appropriate that the
			 United States participate in and contribute funds for the implementation of the
			 Agreement.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to authorize,
			 ratify, and confirm the Agreement;
				(2)to authorize and
			 direct the Secretary to execute the Agreement and carry out all obligations of
			 the Secretary under the Agreement;
				(3)to authorize the
			 actions and appropriations necessary for the United States to meet the
			 obligations of the United States under the Agreement and this Act; and
				(4)to permanently
			 resolve certain damage claims and all water rights claims among—
					(A)the Tribe and its
			 members;
					(B)the United States
			 in its capacity as trustee for the Tribe and its members;
					(C)the parties to
			 the Agreement; and
					(D)all other
			 claimants in the proceedings referred to in subsection (a)(1).
					3.DefinitionsIn this Act:
			(1)AgreementThe
			 Agreement means—
				(A)the WMAT Water
			 Rights Quantification Agreement dated _____; and
				(B)any amendment or
			 exhibit (including exhibit amendments) to that agreement that are—
					(i)made in
			 accordance with this Act; or
					(ii)otherwise
			 approved by the Secretary.
					(2)BureauThe
			 term Bureau means the Bureau of Reclamation.
			(3)CAPThe
			 term CAP means the reclamation project authorized and constructed
			 by the United States in accordance with title III of the Colorado River Basin
			 Project Act (43 U.S.C. 1521 et seq.).
			(4)CAP
			 contractorThe term CAP contractor means an
			 individual or entity that has entered into a long-term contract (as that term
			 is used in the repayment stipulation) with the United States for delivery of
			 water through the CAP system.
			(5)CAP fixed
			 OM&R chargeThe term CAP fixed OM&R charge
			 has the meaning given the term in the repayment stipulation.
			(6)CAP M&I
			 priority waterThe term CAP M&I priority water
			 means the CAP water having a municipal and industrial delivery priority under
			 the repayment contract.
			(7)CAP
			 subcontractorThe term CAP subcontractor means an
			 individual or entity that has entered into a long-term subcontract (as that
			 term is used in the repayment stipulation) with the United States and the
			 District for the delivery of water through the CAP system.
			(8)CAP
			 systemThe term CAP system means—
				(A)the Mark Wilmer
			 Pumping Plant;
				(B)the Hayden-Rhodes
			 Aqueduct;
				(C)the
			 Fannin-McFarland Aqueduct;
				(D)the Tucson
			 Aqueduct;
				(E)any pumping plant
			 or appurtenant works of a feature described in any of subparagraphs (A) through
			 (D); and
				(F)any extension of,
			 addition to, or replacement for a feature described in any of subparagraphs (A)
			 through (E).
				(9)CAP
			 waterThe term CAP water means Project
			 Water (as that term is defined in the repayment stipulation).
			(10)ContractThe
			 term Contract means—
				(A)the contract
			 between the Tribe and the United States attached as exhibit 7.1 to the
			 Agreement and numbered 08–XX–30–W0529 and dated ____; and
				(B)any amendments to
			 that contract.
				(11)DistrictThe
			 term District means the Central Arizona Water Conservation
			 District, a political subdivision of the State that is the contractor under the
			 repayment contract.
			(12)Enforceability
			 dateThe term enforceability date means the date
			 described in section 12(c)(1).
			(13)Injury to
			 water rights
				(A)In
			 generalThe term injury to water rights means an
			 interference with, diminution of, or deprivation of, a water right under
			 Federal, State, or other law.
				(B)InclusionsThe
			 term injury to water rights includes—
					(i)a
			 change in the groundwater table; and
					(ii)any effect of
			 such a change.
					(C)ExclusionThe
			 term injury to water rights does not include any injury to water
			 quality.
				(14)Off-reservation
			 trust landThe term off-reservation trust land means
			 land—
				(A)located outside
			 the exterior boundaries of the reservation that is held in trust by the United
			 States for the benefit of the Tribe as of the enforceability date; and
				(B)depicted on the
			 map attached to the Agreement as exhibit 2.57.
				(15)Operating
			 AgencyThe term Operating Agency means the 1 or more
			 entities authorized to assume responsibility for the care, operation,
			 maintenance, and replacement of the CAP system.
			(16)Repayment
			 contractThe term repayment contract means—
				(A)the contract
			 between the United States and the District for delivery of water and repayment
			 of the costs of the CAP, numbered 14–06–W–245 (Amendment No. 1), and dated
			 December 1, 1988; and
				(B)any amendment to,
			 or revision of, that contract.
				(17)Repayment
			 stipulationThe term repayment stipulation means the
			 stipulated judgment and the stipulation for judgment (including any exhibits to
			 those documents) entered on November 21, 2007, in the United States District
			 Court for the District of Arizona in the consolidated civil action styled
			 Central Arizona Water Conservation District v. United States, et al., and
			 numbered CIV 95–625–TUC–WDB (EHC) and CIV 95–1720–PHX–EHC.
			(18)Reservation
				(A)In
			 generalThe term reservation means the land within
			 the exterior boundary of the White Mountain Indian Reservation established by
			 the Executive order dated November 9, 1871, as modified by subsequent Executive
			 orders and Acts of Congress—
					(i)known on the date
			 of enactment of this Act as the Fort Apache Reservation pursuant
			 to the Act of June 7, 1897 (30 Stat. 62, chapter 3); and
					(ii)generally
			 depicted on the map attached to the Agreement as exhibit 2.81.
					(B)No effect on
			 dispute or as admissionThe depiction of the reservation
			 described in subparagraph (A)(ii) shall not—
					(i)be
			 used to affect any dispute between the Tribe and the United States concerning
			 the legal boundary of the reservation; and
					(ii)constitute an
			 admission by the Tribe with regard to any dispute between the Tribe and the
			 United States concerning the legal boundary of the reservation.
					(19)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(20)StateThe
			 term State means the State of Arizona.
			(21)Tribal CAP
			 waterThe term tribal CAP water means the CAP water
			 to which the Tribe is entitled pursuant to the Contract.
			(22)Tribal water
			 rightsThe term tribal water rights means the water
			 rights of the Tribe described in paragraph 4.0 of the Agreement.
			(23)TribeThe
			 term Tribe means the White Mountain Apache Tribe organized under
			 section 16 of the Act of June 18, 1934 (commonly known as the Indian
			 Reorganization Act) (25 U.S.C. 476).
			(24)Water
			 rightThe term water right means any right in or to
			 groundwater, surface water, or effluent under Federal, State, or other
			 law.
			(25)WMAT rural
			 water systemThe term WMAT rural water system means
			 the municipal, rural, and industrial water diversion, storage, and delivery
			 system described in section 7.
			(26)YearThe
			 term year means a calendar year.
			4.Approval of
			 Agreement
			(a)Approval
				(1)In
			 generalExcept to the extent that any provision of the Agreement
			 conflicts with a provision of this Act, the Agreement is authorized, ratified,
			 and confirmed.
				(2)AmendmentsAny
			 amendment to the Agreement is authorized, ratified, and confirmed, to the
			 extent that such an amendment is executed to ensure the Agreement is consistent
			 with this Act.
				(b)Execution of
			 AgreementTo the extent that the Agreement does not conflict with
			 this Act, the Secretary shall—
				(1)execute the
			 Agreement (including signing any exhibit to the Agreement requiring the
			 signature of the Secretary); and
				(2)execute any
			 amendment to the Agreement necessary to ensure the Agreement is consistent with
			 this Act.
				(c)National
			 Environmental Policy Act
				(1)Environmental
			 complianceIn implementing the Agreement, the Secretary shall
			 promptly comply with all applicable requirements of—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
					(C)all other
			 applicable environmental laws; and
					(D)all regulations
			 promulgated under the laws described in subparagraphs (A) through (C).
					(2)Execution of
			 Agreement
					(A)In
			 generalExecution of the Agreement by the Secretary under this
			 section shall not constitute a major Federal action under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					(B)Environmental
			 complianceThe Secretary shall carry out all necessary
			 environmental compliance required by Federal law in implementing the
			 Agreement.
					(3)Lead
			 agencyThe Bureau shall serve as the lead agency with respect to
			 ensuring environmental compliance associated with the WMAT rural water
			 system.
				5.Water
			 rights
			(a)Rights held in
			 trustThe tribal water rights shall be held in trust by the
			 United States on behalf of Tribe.
			(b)Reallocation
				(1)In
			 generalIn accordance with this Act and the Agreement, the
			 Secretary shall reallocate to the Tribe, and offer to enter into a contract
			 with the Tribe for the delivery in accordance with this section of—
					(A)an annual
			 entitlement to 23,782 acre-feet per year of CAP water that has a non-Indian
			 agricultural delivery priority (as defined in the Contract) in accordance with
			 section 104(a)(1)(A)(iii) of the Arizona Water Settlements Act (Public Law
			 108–451; 118 Stat. 3488), of which—
						(i)3,750 acre-feet
			 per year shall be firmed by the United States for the benefit of the Tribe for
			 the 100-year period beginning on January 1, 2008, with priority equivalent to
			 CAP M&I priority water, in accordance with section 105(b)(1)(B) of that Act
			 (118 Stat. 3492); and
						(ii)3,750 acre-feet
			 per year shall be firmed by the State for the benefit of the Tribe for the
			 100-year period beginning on January 1, 2008, with priority equivalent to CAP
			 M&I priority water, in accordance with section 105(b)(2)(B) of that Act
			 (118 Stat. 3492); and
						(B)an annual
			 entitlement to 1,218 acre-feet per year of the water—
						(i)acquired by the
			 Secretary through the permanent relinquishment of the Harquahala Valley
			 Irrigation District CAP subcontract entitlement in accordance with the contract
			 numbered 3–07–30–W0290 among the District, Harquahala Valley Irrigation
			 District, and the United States; and
						(ii)converted to CAP
			 Indian Priority water (as defined in the Contract) pursuant to the Fort
			 McDowell Indian Community Water Rights Settlement Act of 1990 (Public Law
			 101–628; 104 Stat. 4480).
						(2)Authority of
			 TribeSubject to approval by the Secretary under section 6(a)(1),
			 the Tribe shall have the sole authority to lease, distribute, exchange, or
			 allocate the tribal CAP water described in paragraph (1).
				(c)Water service
			 capital chargesThe Tribe shall not be responsible for any water
			 service capital charge for tribal CAP water.
			(d)Allocation and
			 repaymentFor the purpose of determining the allocation and
			 repayment of costs of any stages of the CAP constructed after November 21,
			 2007, the costs associated with the delivery of water described in subsection
			 (b), regardless of whether the water is delivered for use by the Tribe or in
			 accordance with any assignment, exchange, lease, option to lease, or other
			 agreement for the temporary disposition of water entered into by Tribe, shall
			 be—
				(1)nonreimbursable;
			 and
				(2)excluded from the
			 repayment obligation of the District.
				(e)Water
			 codeNot later than 18 months after the enforceability date, the
			 Tribe shall enact a water code that—
				(1)governs the
			 tribal water rights; and
				(2)includes, at a
			 minimum—
					(A)provisions
			 requiring the measurement, calculation, and recording of all diversions and
			 depletions of water on the reservation and on off-reservation trust
			 land;
					(B)terms of a water
			 conservation plan, including objectives, conservation measures, and an
			 implementation timeline;
					(C)provisions
			 requiring the approval of the Tribe for the severance and transfer of rights to
			 the use of water from historically irrigated land identified in paragraph
			 11.3.2.1 of the Agreement to diversions and depletions on other
			 non-historically irrigated land not located on the watershed of the same water
			 source; and
					(D)provisions
			 requiring the authorization of the Tribe for all diversions of water on the
			 reservation and on off-reservation trust land by any individual or entity other
			 than the Tribe.
					6.Contract
			(a) In
			 generalThe Secretary shall enter into the Contract, in
			 accordance with the Agreement, to provide, among other things, that—
				(1)the Tribe, on
			 approval of the Secretary, may—
					(A)enter into
			 contracts or options to lease or exchange tribal CAP water in Maricopa, Pinal,
			 and Pima Counties in the State providing for the temporary delivery to any
			 individual or entity of any portion of the tribal CAP water, subject to the
			 condition that—
						(i)the
			 term of the contract or option to lease shall not be longer than 100
			 years;
						(ii)the contracts or
			 options to exchange shall be for the term provided in the contract or option;
			 and
						(iii)a
			 lease or option to lease providing for the temporary delivery of tribal CAP
			 water shall require the lessee to pay to the Operating Agency all CAP fixed
			 OM&R charges and all CAP pumping energy charges (as defined in the
			 repayment stipulation) associated with the leased water; and
						(B)renegotiate any
			 lease at any time during the term of the lease, subject to the condition that
			 the term of the renegotiated lease shall not exceed 100 years;
					(2)no portion of the
			 tribal CAP water may be permanently alienated;
				(3)(A)the Tribe (and not the
			 United States in any capacity) shall be entitled to all consideration due to
			 the Tribe under any contract or option to lease or exchange tribal CAP water
			 entered into by the Tribe; and
					(B)the United States (in any capacity)
			 has no trust or other obligation to monitor, administer, or account for, in any
			 manner—
						(i)any funds received by the Tribe as
			 consideration under a contract or option to lease or exchange tribal CAP water;
			 or
						(ii)the expenditure of those
			 funds;
						(4)(A)all tribal CAP water
			 shall be delivered through the CAP system; and
					(B)if the delivery capacity of the CAP
			 system is significantly reduced or anticipated to be significantly reduced for
			 an extended period of time, the Tribe shall have the same CAP delivery rights
			 as a CAP contractor or CAP subcontractor that is allowed to take delivery of
			 water other than through the CAP system;
					(5)the Tribe may use
			 tribal CAP water on or off the reservation for any purpose;
				(6)as authorized by
			 subsection (f)(2)(A) of section 403 of the Colorado River Basin Project Act (43
			 U.S.C. 1543) and to the extent that funds are available in the Lower Colorado
			 River Basin Development Fund established by subsection (a) of that section, the
			 United States shall pay to the Operating Agency the CAP fixed OM&R charges
			 associated with the delivery of tribal CAP water (except in the case of tribal
			 CAP water leased by any individual or entity);
				(7)the Secretary
			 shall waive the right of the Secretary to capture all return flow from project
			 exchange water flowing from the exterior boundary of the reservation;
			 and
				(8)no CAP water
			 service capital charge shall be due or payable for the tribal CAP water,
			 regardless of whether the water is delivered for use by the Tribe or pursuant
			 to a contract or option to lease or exchange tribal CAP water entered into by
			 the Tribe.
				(b)RequirementsThe
			 Contract shall be—
				(1)for permanent
			 service (within the meaning of section 5 of the Boulder Canyon Project Act (43
			 U.S.C. 617d)); and
				(2)without limit as
			 to term.
				(c)Ratification
				(1)In
			 generalExcept to the extent that any provision of the Contract
			 conflicts with a provision of this Act, the Contract is authorized, ratified,
			 and confirmed.
				(2)AmendmentsAny
			 amendment to the Contract is authorized, ratified, and confirmed, to the extent
			 that such an amendment is executed to ensure the Contract is consistent with
			 this Act.
				(d)Execution of
			 ContractTo the extent that the Contract does not conflict with
			 this Act, the Secretary shall execute the Contract.
			(e)Payment of
			 chargesThe Tribe, and any recipient of tribal CAP water through
			 a contract or option to lease or exchange, shall not be obligated to pay a
			 water service capital charge or any other charge, payment, or fee for CAP
			 water, except as provided in an applicable lease or exchange agreement.
			(f)Prohibitions
				(1)Use outside
			 StateNo tribal CAP water may be leased, exchanged, forborne, or
			 otherwise transferred by the Tribe in any way for use directly or indirectly
			 outside the State.
				(2)Use off
			 reservationExcept as authorized by this section and paragraph
			 4.7 of the Agreement, no tribal water rights under this Act may be sold,
			 leased, transferred, or used outside the boundaries of the reservation or
			 off-reservation trust land other than pursuant to an exchange.
				(3)Agreements with
			 Arizona Water Banking AuthorityNothing in this Act or the
			 Agreement limits the right of the Tribe to enter into an agreement with the
			 Arizona Water Banking Authority established by section 45–2421 of the Arizona
			 Revised Statutes (or any successor entity), in accordance with State
			 law.
				(g)Leases
				(1)In
			 generalTo the extent the leases of tribal CAP Water by the Tribe
			 to the District and to any of the cities, attached as exhibits to the
			 Agreement, are not in conflict with the provisions of this Act—
					(A)those leases are
			 authorized, ratified, and confirmed; and
					(B)the Secretary
			 shall execute the leases.
					(2)AmendmentsTo
			 the extent that amendments are executed to make the leases described in
			 paragraph (1) consistent with this Act, those amendments are authorized,
			 ratified, and confirmed.
				7.Authorization of
			 the rural water system
			(a)In
			 generalSubject to the availability of appropriations, the
			 Secretary, acting through the Bureau, shall plan, design, construct, operate,
			 maintain, replace, and rehabilitate the WMAT rural water system as generally
			 described in the project extension report dated February 2007.
			(b)ComponentsThe
			 WMAT rural water system under subsection (a) shall consist of—
				(1)a dam and storage
			 reservoir, pumping plant, and treatment facilities located along the North Fork
			 White River near the community of Whiteriver;
				(2)pipelines
			 extending from the water treatment plants to existing water distribution
			 systems serving the Whiteriver, Carrizo, and Cibecue areas, together with other
			 communities along the pipeline;
				(3)connections to
			 existing distribution facilities, including public and private water systems in
			 existence on the date of enactment of this Act;
				(4)appurtenant
			 buildings and access roads;
				(5)electrical power
			 transmission and distribution facilities necessary for services to rural water
			 system facilities;
				(6)all property and
			 property rights necessary for the facilities described in this subsection;
			 and
				(7)such other
			 project components as the Secretary determines to be appropriate to meet the
			 water supply, economic, public health, and environmental needs of the portions
			 of the reservation served by the WMAT rural water system, including water
			 storage tanks, water lines, and other facilities for the Tribe and the villages
			 and towns on the reservation.
				(c)Service
			 areaThe service area of the WMAT rural water system shall be as
			 described in the Project Extension report dated February 2007.
			(d)Construction
			 requirementsThe components of the WMAT rural water system shall
			 be planned and constructed to a size that is sufficient to meet the municipal,
			 rural, and industrial water supply requirements of the WMAT rural water system
			 service area during the period beginning on the date of enactment of this Act
			 and ending not earlier than December 31, 2040.
			(e)TitleTitle
			 to the WMAT rural water system shall be held in trust by the United States in
			 its capacity as trustee for the Tribe.
			(f)Technical
			 assistanceThe Secretary shall provide such technical assistance
			 as is necessary to enable the Tribe to plan, design, construct, operate,
			 maintain, and replace the WMAT rural water system, including operation and
			 management training.
			(g)Applicability
			 of ISDEAAPlanning, design, construction, operation, maintenance,
			 rehabilitation, and replacement of the WMAT rural water system on the
			 reservation shall be subject to the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).
			(h)ConditionAs
			 a condition of construction of the facilities authorized by this section, the
			 Tribe shall provide, at no cost to the Secretary, all land or interests in
			 land, as appropriate, that the Secretary identifies as being necessary for
			 those facilities.
			8.Outdoor
			 recreation facilities, national fish hatcheries, and existing irrigation
			 systems
			(a)In
			 generalSubject to the availability of appropriations, on request
			 of the Tribe, the Secretary shall provide financial and technical assistance to
			 complete the Hawley Lake, Horseshoe Lake, Reservation Lake, Sunrise Lake, and
			 Big and Little Bear Lake reconstruction projects and facilities improvements,
			 as generally described in the Bureau report entitled White Mountain
			 Apache Tribe Recreation Planning Study—April 2003.
			(b)Alchesay
			 Williams Creek National Fish Hatchery Complex
				(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary shall operate, maintain, rehabilitate, and upgrade the
			 Alchesay-Williams Creek National Fish Hatchery Complex on the reservation for
			 the continued general and primary benefit of the Tribe and the White Mountain
			 region.
				(2)Complex
			 rehabilitationThe rehabilitation of, and upgrades to, the
			 complex described in paragraph (1) shall include—
					(A)raceway
			 construction and rehabilitation, water quality improvements, a water
			 recirculation system, supplemental water treatment capability, equipment
			 acquisition, and building rehabilitation; and
					(B)capital
			 improvement and deferred maintenance facility needs identified in the reports
			 of the United States Fish and Wildlife Service entitled Facilities Needs
			 Assessment and Merrick Report and dated September 2000,
			 as updated through 2008.
					(c)Tribe fishery
			 centerSubject to the availability of appropriations, the
			 Secretary shall plan, design, construct, operate, maintain, rehabilitate, and
			 replace a fish grow-out facility, to be known as the WMAT Fishery
			 Center, on the west side of the reservation for the benefit of the
			 Tribe, consisting of—
				(1)a 10,000-square
			 foot indoor facility;
				(2)circular
			 fiberglass tanks;
				(3)plumbing and
			 required equipment;
				(4)collection and
			 conveyance water systems; and
				(5)raceways and
			 ponds.
				(d)Sunrise ski
			 park snow-making infrastructureSubject to the availability of
			 appropriations, the Secretary shall plan, design, and construct snow-making
			 capacity and infrastructure for Sunrise Ski Park, consisting of—
				(1)enlargement of
			 Ono Lake;
				(2)replacement of
			 snow-making infrastructure, as necessary; and
				(3)expansion of
			 snow-making infrastructure and capacity to all ski runs on Sunrise Peak, Apache
			 Peak, and Cyclone Peak.
				(e)Existing
			 irrigation system rehabilitationSubject to the availability of
			 appropriations, the Secretary shall operate, maintain, rehabilitate, and
			 upgrade the Canyon Day and other historic irrigation systems on the reservation
			 for the continued general and primary benefit of the Tribe.
			(f)Applicability
			 of ISDEAAPlanning, design, construction, operation, maintenance,
			 rehabilitation, replacement, and upgrade of the projects identified in this
			 section shall be subject to the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).
			9.Feasibility
			 study of needed forest products improvements
			(a)Feasibility
			 studySubject to the availability of appropriations, on receipt
			 of a request by the Tribe and pursuant to the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450 et seq.), the Secretary shall conduct a
			 feasibility study of options for—
				(1)improving the
			 manufacture and use of timber products derived from commercial forests on the
			 reservation; and
				(2)improving forest
			 management practices, consistent with sustained yield principles for
			 multipurpose forest uses, healthy forest initiatives, and other applicable law
			 to supply raw materials for future manufacture and use.
				(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary, with
			 concurrence of the tribal council of the Tribe, shall submit to Congress a
			 report describing the results of the feasibility study under subsection (a),
			 including recommendations of the Secretary, if any, for the improvements
			 described in that subsection.
			(c)ImplementationSubject
			 to the availability of appropriations, the Secretary shall plan, design, and
			 construct the improvements recommended under subsection (b).
			10.Recreation
			 impoundments and related facilitiesSubject to the availability of
			 appropriations, on receipt of a request by the Tribe and pursuant to the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the
			 Secretary shall—
			(1)conduct a
			 feasibility study of recreation impoundments throughout the reservation;
			(2)develop
			 recommendations for the implementation, by not later than 1 year after the date
			 of enactment of this Act, of feasible recreation impoundments; and
			(3)plan, design, and
			 construct any recommended recreation impoundments and related recreation
			 facilities.
			11.Satisfaction of
			 claims
			(a)In
			 generalThe benefits realized by the Tribe and its members under
			 this Act shall be in full satisfaction of all claims of the Tribe and its
			 members for water rights and injury to water rights, except as set forth in the
			 Agreement, under Federal, State, or other law with respect to the reservation
			 and off-reservation trust land.
			(b)Uses of
			 waterAll uses of water on lands outside of the reservation, if
			 and when such lands are subsequently and finally determined to be part of the
			 reservation through resolution of any dispute between the Tribe and the United
			 States over the location of the reservation boundary, and any fee lands within
			 the reservation put into trust and made part of the reservation, shall be
			 subject to the maximum annual diversion amounts and the maximum annual
			 depletion amounts specified in the Agreement.
			(c)No recognition
			 of water rightsNotwithstanding subsection (a), nothing in this
			 Act has the effect of recognizing or establishing any right of a member of the
			 Tribe to water on the reservation.
			12.Waiver and
			 release of claims
			(a)In
			 general–
				(1)Claims against
			 the State and others–Except as provided in subparagraph 12.6 of
			 the Agreement, the Tribe, on behalf of itself and its members, and the United
			 States, acting in its capacity of trustee for the Tribe and its members as part
			 of the performance of their obligations under the Agreement, are authorized to
			 execute a waiver and release of any claims against the State (or any agency or
			 political subdivision of the State), or any other person, entity, corporation,
			 or municipal corporation under Federal, State, or other law for all—
					(A)(i)past, present, and
			 future claims for water rights for the reservation and off-reservation trust
			 land arising from time immemorial and, thereafter, forever; and
						(ii)past, present, and future claims
			 for water rights arising from time immemorial and, thereafter, forever, that
			 are based upon aboriginal occupancy of land by the Tribe, its members, or their
			 predecessors;
						(B)(i)past and present claims
			 for injury to water rights for the reservation and off-reservation trust land
			 arising from time immemorial through the enforceability date;
						(ii)past, present, and future claims
			 for injury to water rights arising from time immemorial and, thereafter,
			 forever, that are based upon aboriginal occupancy of land by the Tribe and its
			 members, or their predecessors; and
						(iii)claims for injury to water rights
			 arising after the enforceability date for the reservation and off-reservation
			 trust land resulting from off-reservation diversion or use of water in a manner
			 not in violation of the Agreement or State law; and
						(C)past, present,
			 and future claims arising out of or relating in any manner to the negotiation
			 or execution of the Agreement or the negotiation or enactment of this
			 Act.
					(2)Claims against
			 TribeExcept as provided in subparagraph 12.8 of the Agreement,
			 the United States, in all its capacities (except as trustee for an Indian tribe
			 other than the Tribe), as part of the performance of its obligations under the
			 Agreement, is authorized to execute a waiver and release of any and all claims
			 against the Tribe, its members, or any agency, official, or employee of the
			 Tribe, under Federal, State, or any other law for all—
					(A)past and present
			 claims for injury to water rights resulting from the diversion or use of water
			 on the reservation and on off-reservation trust land arising from time
			 immemorial through the enforceability date;
					(B)claims for injury
			 to water rights arising after the enforceability date resulting from the
			 diversion or use of water on the reservation and on off-reservation trust land
			 in a manner not in violation of the Agreement; and
					(C)past, present,
			 and future claims arising out of or related in any manner to the negotiation or
			 execution of the Agreement or the negotiation or enactment of this Act.
					(3)Claims against
			 the United StatesExcept as provided in subparagraph 12.7 of the
			 Agreement, the Tribe, on behalf of itself and its members, as part of the
			 performance of its obligations under the Agreement, is authorized to execute a
			 waiver and release of any claim against the United States, including agencies,
			 officials, or employees thereof (except in the United States capacity as
			 trustee for other tribes), under Federal, State, or other law for any and
			 all—
					(A)(i)past, present, and
			 future claims for water rights for the reservation and off-reservation trust
			 land arising from time immemorial and, thereafter, forever; and
						(ii)past, present, and future claims
			 for water rights arising from time immemorial and, thereafter, forever, that
			 are based on aboriginal occupancy of land by the Tribe and its members, or
			 their predecessors;
						(B)(i)past and present claims
			 relating in any manner to damages, losses, or injuries to water, water rights,
			 land, or other resources due to loss of water or water rights (including but
			 not limited to damages, losses or injuries to hunting, fishing, gathering, or
			 cultural rights due to loss of water or water rights; claims relating to
			 interference with, diversion or taking of water; or claims relating to failure
			 to protect, acquire, or develop water, water rights or water infrastructure)
			 within the reservation and off-reservation trust land that first accrued at any
			 time prior to the enforceability date;
						(ii)past, present, and future claims
			 for injury to water rights arising from time immemorial and, thereafter,
			 forever, that are based on aboriginal occupancy of land by the Tribe and its
			 members, or their predecessors; and
						(iii)claims for injury to water rights
			 arising after the enforceability date for the reservation and off-reservation
			 trust land resulting from the off-reservation diversion or use of water in a
			 manner not in violation of the Agreement or applicable law;
						(C)past, present,
			 and future claims arising out of or relating in any manner to the negotiation
			 or execution of the Agreement or the negotiation or enactment of this
			 Act;
					(D)past and present
			 claims relating in any manner to the litigation of claims relating to the
			 Tribe’s water rights for the reservation and off-reservation trust land that
			 first accrued at any time prior to the enforceability date;
					(E)past and present
			 claims relating to the failure to maintain existing irrigation systems on the
			 reservation constructed prior to the enforceability date that first accrued at
			 any time prior to the enforceability date, which waiver shall only become
			 effective upon the full appropriation and payment of such funds authorized by
			 section 16(c)(4) to the Tribe;
					(F)future claims
			 relating to operation, maintenance, and replacement of the WMAT rural water
			 system, which waiver shall only become effective upon the full appropriation of
			 funds authorized by section 16(b) and their deposit into the Rural Water System
			 OM&R Fund; and
					(G)past, present,
			 and future breach of trust and negligence claims for damage to the natural
			 resources of the Tribe caused by riparian and other vegetative manipulation,
			 including over-cutting of forest resources by the United States for the purpose
			 of increasing water runoff from the reservation.
					(4)No waiver of
			 claimsNothing in this subsection waives any claim of the Tribe
			 against the United States for future takings by the United States of
			 reservation land or off-reservation trust land or property rights appurtenant
			 to those lands, including any water rights set forth in paragraph 4.0 of the
			 Agreement.
				(b)Effectiveness
			 of waiver and releasesExcept where otherwise specifically
			 provided in subparagraphs (E) and (F) of subsection (a)(3), the waivers and
			 releases under subsection (a) shall become effective on the enforceability
			 date.
			(c)Enforceability
			 date
				(1)In
			 generalThis section takes effect on the date on which the
			 Secretary publishes in the Federal Register a statement of findings
			 that—
					(A)to the extent the
			 Agreement conflicts with this Act, the Agreement has been revised through an
			 amendment to eliminate the conflict and the Agreement, so revised, has been
			 executed by the Secretary, the Tribe and the Governor of the State;
					(B)the Secretary has
			 fulfilled the requirements of sections 5 and 6;
					(C)the funds
			 authorized in section 13 and 16(a) have been appropriated and deposited in the
			 Rural Water Construction Fund;
					(D)the State funds
			 described in subparagraph 13.3 of the Agreement have been deposited in the
			 Rural Water Construction Fund;
					(E)the Secretary has
			 issued a record of decision approving the construction of the WMAT rural water
			 system in a configuration substantially similar to that described in section 7;
			 and
					(F)the judgments and
			 decrees substantially in the form of those attached to the Agreement as
			 exhibits 12.9.6.1 and 12.9.6.2 have been approved by the respective trial
			 courts.
					(2)Failure of
			 enforceability date to occurIf, because of the failure of the
			 enforceability date to occur by October 31, 2013, this section does not become
			 effective, the Tribe and its members, and the United States, acting in the
			 capacity of trustee for the Tribe and its members, shall retain the right to
			 assert past, present, and future water rights claims and claims for injury to
			 water rights for the reservation and off-reservation trust land.
				(3)No rights to
			 waterOther than the tribal water rights, upon the occurrence of
			 the enforceability date, all land held by the United States in trust for the
			 Tribe and its members shall have no rights to water other than those
			 specifically quantified for the Tribe and the United States, acting in the
			 capacity of trustee for the Tribe and its members for the reservation and
			 off-reservation trust land pursuant to paragraph 4.0 of the Agreement.
				(d)United States
			 Enforcement AuthorityNothing in this Act or the Agreement
			 affects any right of the United States to take any action, including
			 environmental actions, under any laws (including regulations and the common
			 law) relating to human health, safety, or the environment.
			13.Loan to
			 Tribe
			(a)In
			 generalSubject to the availability of appropriations, not later
			 than 90 days after the date on which appropriations are made available to carry
			 out this section, the Secretary shall provide to the Tribe a loan in an amount
			 of $90,200,000 for the construction of the WMAT rural water system.
			(b)Terms and
			 conditions
				(1)Interest;
			 termThe loan provided under subsection (a) shall—
					(A)bear interest at
			 a rate of 0 percent; and
					(B)be repaid over a
			 term of 13 years.
					(2)Funds for
			 repayment
					(A)In
			 generalFor each of fiscal years 2014 through 2025, in lieu of
			 direct repayment by the Tribe of the loan provided under subsection (a), the
			 amount described in subparagraph (B) shall be credited toward repayment of the
			 loan.
					(B)Description of
			 amountThe amount referred to in subparagraph (A) is an amount in
			 the Lower Colorado River Basin Development Fund under section 403(f)(2)(D)(vi)
			 of the Colorado River Basin Project Act (43 U.S.C. 1543(f)(2)(D)(vi)) equal
			 to—
						(i)for
			 fiscal year 2014, $6,200,000;
						(ii)for each of
			 fiscal years 2015 through 2024, $8,000,000; and
						(iii)for fiscal year
			 2025, $4,000,000.
						(3)Repayment of
			 loan for the planning, engineering, and design of the WMAT rural water
			 system
					(A)In
			 generalFor each of fiscal years 2013 and 2014, in lieu of direct
			 repayment by the Tribe of the loan authorized in Public Law ___, the amount
			 described in subparagraph (B) shall be credited toward repayment of the
			 loan.
					(B)Description of
			 amountThe amount referred to in subparagraph (A) is a portion of
			 the funds in the Lower Colorado River Basin Development Fund pursuant to
			 section 403(f)(2)(D)(vi) of the Colorado River Basin Project Act (43 U.S.C.
			 1543(f)(2)(D)(vi)) equal to—
						(i)for
			 fiscal year 2013, $8,000,000; and
						(ii)for fiscal year
			 2014, $1,800,000.
						(C)TreatmentEach
			 credit under this paragraph shall be considered to be funds used in furtherance
			 of the Agreement.
					14.Trust
			 funds
			(a)EstablishmentThere
			 is established in the Treasury of the United States—
				(1)a fund to be
			 known as the Rural Water System Construction Fund, consisting
			 of—
					(A)the funds made
			 available under section 13;
					(B)the amounts
			 appropriated to the fund pursuant to section 16(a); and
					(C)the funds
			 provided in subparagraph 13.3 of the Agreement; and
					(2)a fund to be
			 known as the Rural Water System OM&R Fund, consisting of
			 amounts appropriated to the fund pursuant to section 16(b).
				(b)ManagementThe
			 Secretary shall manage the Rural Water System Construction Fund and the Rural
			 Water System OM&R Fund, including by—
				(1)making
			 investments from the funds; and
				(2)distributing
			 amounts from the funds to the Tribe, in accordance with the American Indian
			 Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
				(c)Investment of
			 fundsThe Secretary shall invest amounts in the funds in
			 accordance with—
				(1)the Act of April
			 1, 1880 (25 U.S.C. 161);
				(2)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a);
				(3)subsection
			 (b);
				(4)the obligations
			 of Federal corporations and Federal Government-sponsored entities the charter
			 documents of which provide that the obligations of the entities are lawful
			 investments for federally managed funds, including—
					(A)the obligations
			 of the United States Postal Service described in section 2005 of title 39,
			 United States Code;
					(B)bonds and other
			 obligations of the Tennessee Valley Authority described in section 15d of the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831n–4);
					(C)mortgages,
			 obligations, and other securities of the Federal Home Loan Mortgage Corporation
			 described in section 303 of the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C. 1452); and
					(D)bonds, notes, and
			 debentures of the Commodity Credit Corporation described in section 4 of the
			 Act of March 8, 1938 (15 U.S.C. 713a–4); and
					(5)the obligations
			 referred to in section 201 of the Social Security Act (42 U.S.C. 401).
				(d)Expenditures
			 and withdrawals
				(1)Tribal
			 management plans
					(A)In
			 generalThe Tribe may withdraw any portion of the Rural Water
			 System Construction Fund or the Rural Water System OM&R Fund on approval by
			 the Secretary of a tribal management plan under the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
					(B)RequirementsIn
			 addition to the requirements under that Act (25 U.S.C. 4001 et seq.), the
			 tribal management plan shall require that the Tribe shall—
						(i)use
			 amounts in the Rural Water System Construction Fund only for the planning,
			 design, and construction of the rural water system, including such sums as are
			 necessary—
							(I)for the Bureau to
			 carry out oversight of the planning, design, and construction of the rural
			 water system; and
							(II)to carry out all
			 required environmental compliance activities associated with the planning,
			 design, and construction of the rural water system; and
							(ii)use amounts in
			 the Rural Water System OM&R Fund only for the operation, maintenance, and
			 replacement costs associated with the delivery of water through the rural water
			 system.
						(2)EnforcementThe
			 Secretary may pursue such judicial remedies and carry out such administrative
			 actions as are necessary to enforce the tribal management plan to ensure that
			 amounts in the Rural Water System Construction Fund and the Rural Water System
			 OM&R Fund are used in accordance with this section.
				(3)LiabilityOn
			 withdrawal by the Tribe of amounts in the Rural Water System Construction Fund
			 or the Rural Water System OM&R Fund, the Secretary and the Secretary of the
			 Treasury shall not retain liability for the expenditure or investment of those
			 amounts.
				(4)Expenditure
			 plan
					(A)In
			 generalThe Tribe shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the funds under this section
			 that the Tribe does not withdraw pursuant to this subsection.
					(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, the amounts remaining in the funds will be used.
					(C)ApprovalThe
			 Secretary shall approve an expenditure plan under this paragraph if the
			 Secretary determines that the plan is—
						(i)reasonable;
			 and
						(ii)consistent with
			 this Act.
						(5)Annual
			 reportsThe Tribe shall submit to the Secretary an annual report
			 that describes each expenditure from the Rural Water System Construction Fund
			 and the Rural Water System OM&R Fund during the year covered by the
			 report.
				(e)Prohibition on
			 per capita distributionsNo amount of the principal, or the
			 interest or income accruing on the principal, of the Rural Water System
			 Construction Fund or the Rural Water System OM&R Fund shall be distributed
			 to any member of the Tribe on a per capita basis.
			(f)Funds not
			 available until enforceability dateAmounts in the Rural Water
			 System Construction Fund and the Rural Water System OM&R Fund shall not be
			 available for expenditure or withdrawal by the Tribe until the enforceability
			 date.
			15.Miscellaneous
			 provisions
			(a)Limited waiver
			 of sovereign immunity
				(1)In
			 generalIn the case of a civil action described in paragraph
			 (2)—
					(A)the United States
			 or the Tribe, or both, may be joined in the civil action; and
					(B)any claim by the
			 United States or the Tribe to sovereign immunity from the civil action is
			 waived for the sole purpose of resolving any issue regarding the interpretation
			 or enforcement of this Act or the Agreement.
					(2)Description of
			 civil actionA civil action referred to in paragraph (1) is a
			 civil action filed—
					(A)by any party to
			 the Agreement or signatory to an exhibit to the Agreement in a United States or
			 State court that—
						(i)relates solely
			 and directly to the interpretation or enforcement of this Act or the Agreement;
			 and
						(ii)names as a party
			 the United States or the Tribe; or
						(B)by a landowner or
			 water user in the Gila River basin or Little Colorado River basin in the State
			 that—
						(i)relates solely
			 and directly to the interpretation or enforcement of paragraph 12.0 of the
			 Agreement; and
						(ii)names as a party
			 the United States or the Tribe.
						(b)Effect of
			 ActNothing in this Act quantifies or otherwise affects any water
			 right or claim or entitlement to water of any Indian tribe, band, or community
			 other than the Tribe.
			(c)Limitation on
			 liability of United States
				(1)In
			 generalThe United States shall have no trust or other
			 obligation—
					(A)to monitor,
			 administer, or account for, in any manner, any amount paid to the Tribe by any
			 party to the Agreement other than the United States; or
					(B)to review or
			 approve the expenditure of those funds.
					(2)IndemnificationThe
			 Tribe shall indemnify the United States, and hold the United States harmless,
			 with respect to any claim (including claims for takings or breach of trust)
			 arising out of the receipt or expenditure of funds described in paragraph
			 (1)(A).
				(d)Applicability
			 of Reclamation Reform ActThe Reclamation Reform Act of 1982 (43
			 U.S.C. 390aa et seq.) and any other acreage limitation or full-cost pricing
			 provision under Federal law shall not apply to any individual, entity, or land
			 solely on the basis of—
				(1)receipt of any
			 benefit under this Act;
				(2)the execution of
			 this Act; or
				(3)the use, storage,
			 delivery, lease, or exchange of CAP water.
				(e)Treatment of
			 tribal water rightsThe tribal water rights—
				(1)shall be held in
			 trust by the United States in perpetuity; and
				(2)shall not be
			 subject to forfeiture or abandonment.
				(f)Secretarial
			 power sitesThe portions of the following named secretarial power
			 site reserves that are located on the reservation shall be transferred and
			 restored into the name of the Tribe:
				(1)Lower Black River
			 (T. 3 N., R. 26 E.; T. 3 N., R. 27 E.).
				(2)Black River Pumps
			 (T. 2 N., R. 25 E.; T. 2 N., R. 26 E.; T. 3 N., R. 26 E.).
				(3)Carrizo (T. 4 N.,
			 R. 20 E.; T. 4 N., R. 21 E.; T. 41/2 N., R. 19 E.; T.
			 41/2 N., R. 20 E.; T. 41/2 N., R. 21
			 E.; T. 5 N., R. 19 E.).
				(4)Knob (T. 5 N., R.
			 18 E.; T. 5 N., R. 19 E.).
				(5)Walnut Canyon (T.
			 5 N., R. 17 E.; T. 5 N., R. 18 E.).
				(6)Gleason Flat (T.
			 41/2 N., R. 16 E.; T. 5 N., R. 16 E.).
				(g)No effect on
			 future allocationsWater received under a lease or exchange of
			 tribal CAP water under this Act shall not affect any future allocation or
			 reallocation of CAP water by the Secretary.
			(h)After-acquired
			 trust lands
				(1)Requirement of
			 Act of Congress
					(A)Legal
			 titleAfter the enforceability date, if the Tribe seeks to have
			 legal title to additional land in the State of Arizona located outside the
			 exterior boundaries of the reservation taken into trust by the United States
			 for its benefit, the Tribe may do so only pursuant to an Act of Congress
			 specifically authorizing the transfer for the benefit of the Tribe.
					(B)ExceptionsSubparagraph
			 (A) shall not apply to—
						(i)restoration of
			 land to the reservation subsequently and finally determined to be part of the
			 reservation through resolution of any dispute between the Tribe and the United
			 States over the location of the reservation boundary unless required by Federal
			 law; or
						(ii)off-reservation
			 trust land acquired prior to January 1, 2008.
						(2)Water
			 rights
					(A)In
			 generalUnder this section, after-acquired trust land outside the
			 reservation shall not include federally reserved rights to surface water or
			 groundwater.
					(B)Restored
			 landLand restored to the reservation as the result of resolution
			 of any reservation boundary dispute between the Tribe and the United States, or
			 any fee simple land within the reservation that are placed into trust, shall
			 have water rights pursuant to section 11(b).
					(3)Acceptance of
			 land in trust status
					(A)In
			 generalIf the Tribe acquires legal fee title to land that is
			 located within the exterior boundaries of the reservation, the Secretary shall
			 accept the land in trust status for the benefit of the Tribe in accordance with
			 applicable Federal law (including regulations) for such real estate
			 acquisitions.
					(B)Reservation
			 statusLand taken or held in trust by the Secretary under
			 paragraph (3), or restored to the reservation as a result of resolution of a
			 boundary dispute between the Tribe and the United States, shall be deemed to be
			 part of the reservation.
					16.Authorization
			 of appropriations
			(a)Rural water
			 system
				(1)Planning,
			 engineering, design, and construction
					(A)In
			 generalThere is authorized to be appropriated for the planning,
			 engineering, design, and construction of the WMAT rural water system
			 $126,193,000, as adjusted in accordance with subparagraph (B), less—
						(i)the
			 amount of any loans authorized under section 13; and
						(ii)the funds to be
			 provided under subparagraph 13.3 of the Agreement.
						(B)Adjustments and
			 inclusionsThe amount authorized to be appropriated under
			 subparagraph (A) shall—
						(i)be
			 adjusted as may be required due to changes in construction costs of the rural
			 water system, as indicated by engineering cost indices applicable to the types
			 of planning, engineering, design, and construction occurring after October 1,
			 2007; and
						(ii)include such
			 sums as are necessary for the Bureau to carry out oversight of activities for
			 planning, design, and construction of the rural water system.
						(2)Environmental
			 complianceThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out all required Federal
			 environmental compliance activities associated with the planning, engineering,
			 design, and construction of the rural water system.
				(b)Rural water
			 system OM&RThere is authorized to be appropriated
			 $50,000,000 for the operation, maintenance, and replacement costs of the rural
			 water system.
			(c)Rehabilitation
			 of recreation facilities, national fish hatcheries, and existing irrigation
			 systemsThere are authorized to be appropriated, for use in
			 accordance with section 8—
				(1)$23,675,000 to
			 complete the Hawley Lake, Horseshoe Lake, Reservation Lake, Sunrise Lake, and
			 Big and Little Bear Lake reconstruction projects and facilities
			 improvements;
				(2)$7,472,000 to the
			 United States Fish and Wildlife Service for the rehabilitation and improvement
			 of the Alchesay-Williams Creek National Fish Hatchery Complex;
				(3)$5,000,000 to the
			 Bureau of Indian Affairs for the planning, design, and construction of the WMAT
			 Fishery Center; and
				(4)for the
			 rehabilitation of existing irrigation systems—
					(A)$950,000 for the
			 Canyon Day irrigation system; and
					(B)$4,000,000 for
			 the Historic irrigation system.
					(d)Feasibility
			 study of needed forest products improvementsThere are authorized
			 to be appropriated—
				(1)to the Bureau of
			 Indian Affairs $1,000,000 to conduct a feasibility study of the rehabilitation
			 and improvement of forest products manufacturing and forest management on the
			 reservation in accordance with section 9; and
				(2)$24,000,000 to
			 implement the recommendations developed under the study.
				(e)Sunrise Ski
			 Park snow-making infrastructureThere is authorized to be
			 appropriated $25,000,000 for the planning, design, and construction of
			 snow-making infrastructure, repairs, and expansion at Sunrise Ski Park in
			 accordance with section 8.
			(f)Recreation
			 impoundments and related facilitiesThere is authorized to be
			 appropriated $25,000,000 to carry out section 10.
			(g)Environmental
			 complianceThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out all required environmental
			 compliance activities associated with the Agreement and this Act.
			(h)Cost
			 indexingThe amounts authorized to be appropriated under this
			 section shall be adjusted as appropriate, based on ordinary fluctuations in
			 engineering cost indices applicable for the relevant types of construction, if
			 any, during the period beginning on October 1, 2007, and ending on the date on
			 which the amounts are made available.
			(i)Emergency fund
			 for Indian safety and healthEffective beginning on January 1,
			 2010, if the Secretary determines that, on an annual basis, the deadline
			 described in section 12(c)(2) is not likely to be met because the funds
			 authorized in sections 13 and 16(a) have not been appropriated and deposited in
			 the Rural Water System Construction Fund, not more than $50,000,000 of the
			 amounts in the Emergency Fund for Indian Safety and Health established by
			 section 601(a) of the Tom Lantos and Henry J. Hyde United States Global
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of
			 2008 (22 U.S.C. 7601 et seq.) shall be transferred to the Rural Water System
			 Construction Fund.
			17.AntideficiencyThe United States shall not be liable for
			 failure to carry out any obligation or activity authorized to be carried out,
			 subject to appropriations, under this Act (including any such obligation or
			 activity under the Agreement) if adequate appropriations for that purpose are
			 not provided by Congress.
		18.Repeal on
			 failure of enforceability dateIf the Secretary fails to publish in the
			 Federal Register a statement of findings as required under section 12(c) by not
			 later than October 31, 2013—
			(1)effective
			 beginning on November 1, 2013—
				(A)this Act is
			 repealed; and
				(B)any action
			 carried out by the Secretary, and any contract entered into, pursuant to this
			 Act shall be void;
				(2)any amounts
			 appropriated under sections 13 and subsections (a) and (b) of section 16,
			 together with any interest accrued on those amounts, shall immediately revert
			 to the general fund of the Treasury; and
			(3)any amounts paid
			 by the State in accordance with the Agreement, together with any interest
			 accrued on those amounts, shall immediately be returned to the State.
			
